DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, after “the apparatus to”, it appears that “.” is a typo and should be changed to “:”.  At lines 4-5, it is not clear what exactly is meant by “configure contention-based radio resources for a physical uplink shared channel” – does “configure” here mean ‘designate’ or ‘allocate’ or something else? What happens when contention-based radio resources for a physical uplink shared channel is configured? Similarly, it is not clear what is meant by “so as to define a configured grant PUSCH. Is a format for PUSCH defined by this step? 
In claim 4, it is not clear how the small data can be transmitted while the UE is in an idle state or in an inactive state? Isn’t it that the UE transition temporarily to an active state before any transmission can be made? 
In claim 5, line 4, “PUCSH” is a typo and should be corrected to “PUSCH”. 
In claim 6, it is not clear what is meant by “a random access preamble that is multiplexed with the configured grant PUSCH” – the configured grant PUSCH is not an uplink data. Is the preamble multiplexed with an uplink data? 
In claim 7, lines 4-5, it is not clear what is meant by “receive broadcast information that indicates contention-based radio resources for a physical uplink shared channel (PUSCH) so as to define a configured grant PUSCH” – it is not clear how the bridging phrase “so as to” is used here; what has to happen so as to define a configured grant PUSCH? Further, it is not clear how the small data can be transmitted while the UE is in an idle state or in an inactive state? Isn’t it that the UE transition temporarily to an active state before any transmission can be made?
In claim 11, line 4, “PUCSH” is a typo and should be corrected to “PUSCH”. 
In claim 12, it is not clear what is meant by “a random access preamble that is multiplexed with the configured grant PUSCH” – the configured grant PUSCH is not an uplink data. Is the preamble multiplexed with an uplink data? 
In claims 13 and 15, it is not clear what “a remaining system information block” is – is this mean that a part of the SIB is occupied by something (if so, with what?) and a part of it is empty, or something else? A reader is forced to guess what is meant by this phrase. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 5, 6 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., US 2019/0289592 (Lee).
Lee discloses a method for transmitting uplink data requiring low latency in a wireless communication system. Lee teaches that a UE located within a cell having a CP zone can transmit UL data that require low latency transmission directly to the eNB through the CP zone without using the eNB's scheduling (without an UL grant) for transmission of the UL data. See [0338]. 
Regarding claim 1, Lee teaches an apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to configure contention-based radio resources for a physical uplink shared channel (PUSCH) so as to define a configured grant PUSCH (“the eNB may configure the CPRBs to be allocated to the respective UEs”, [0333]; CPRBs are contention PUSCH resource block, see [0324]); broadcast information to a user equipment (UE) so as to configure the configured grant PUSCH for the UE (“The CP zone-related control information can be transmitted through a broadcast message or through a unicast message intended for a particular UE.”, [0356]); and receive small data transmitted from the UE via the configured grant PUSCH (the actual data transmitted to eNB at S2830, [0381]).
Regarding claim 5, Lee further teaches receiving a demodulation reference signal at a front of the configured grant PUSCH, the front defined with respect to time (see Fig. 22 and [0281]-[0282]).
Regarding claim 6, Lee further teaches receiving a random access preamble that is multiplexed with the configured grant PUSCH (see [0267]). 
Regarding claim 13, Lee further teaches that the broadcast information is broadcast in a remaining system information block (see [0359]-[0363]). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-4, 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 2 and 3, Lee fails to specifically teach that the information comprises one or more non-orthogonal multiple access parameters, such that the configured grant PUSCH is configured with the one or more non-orthogonal multiple access parameters, wherein the one or more non-orthogonal multiple access parameters comprise an indication associated with a demodulation reference signal port, a multiple access signature, and/or an interleaver. However, Lee teaches broadcasting CP zone-related control information (at [0356]), and further teaches that a CP zone refers to a region where the UE can transmit UL data directly without scheduling of resource allocation from the eNB with respect to transmission of uplink data of the UE ([0325]), and that The CP zone can be used primarily for the UE to transmit UL data requiring low latency ([0326]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s teaching of CP zone related control information to carry non-orthogonal multiple access parameters such as an indication associated with a demodulation reference signal port, a multiple access signature, and/or an interleaver as a part of making a working system. Note also that non-orthogonal multiple access (NOMA) is one of the technologies that makes the basis for the system taught by Lee. See [0004] and [0057]. 
Regarding claim 4, Lee fails to specifically teach that the small data is transmitted from the UE while the UE is in an RRC-IDLE state or an RRC-INACTIVE state. However, Lee teaches that a UE located within a cell having a CP zone can transmit UL data that require low latency transmission directly to the eNB through the CP zone without using the eNB's scheduling (without an UL grant) for transmission of the UL data ([0338]). Thus, Lee teaches transmitting UL data without requiring a RRC connection scheduling. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s teaching to apply this to UEs that are in an idle state or inactive state in order to directly transmit UL data to eNB without employing an RRC connection routine. 
Regarding claim 7, Lee teaches an apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to: receive broadcast information that indicates contention-based radio resources for a physical uplink shared channel (PUSCH) so as to define a configured grant PUSCH (“The CP zone-related control information can be transmitted through a broadcast message or through a unicast message intended for a particular UE.”, [0356]; “the eNB may configure the CPRBs to be allocated to the respective UEs”, [0333]; CPRBs are contention PUSCH resource block, see [0324]); and based on the broadcast information, transmit small data via the configured grant PUSCH (the actual data transmitted to eNB at S2830, [0381]), but fails to specifically teach that the small data transmission is performed while remaining in an RRC-IDLE state or an RRC-INACTIVE state. Although Lee fails to specifically teach the small data transmission while remaining in an RRC-IDLE state or an RRC-INACTIVE state, Lee teaches that a UE located within a cell having a CP zone can transmit UL data that require low latency transmission directly to the eNB through the CP zone without using the eNB's scheduling (without an UL grant) for transmission of the UL data. See [0338]. Thus, Lee teaches transmitting UL data without requiring a RRC connection scheduling. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s teaching to apply this to UEs that are in an idle state or inactive state in order to directly transmit UL data to eNB without employing an RRC connection routine. 
Regarding claims 8 and 9, Regarding claims 2 and 3, Lee fails to specifically teach that the information comprises one or more non-orthogonal multiple access parameters, such that the configured grant PUSCH is configured with the one or more non-orthogonal multiple access parameters, wherein the one or more non-orthogonal multiple access parameters comprise an indication associated with a demodulation reference signal port, a multiple access signature, and/or an interleaver. However, Lee teaches broadcasting CP zone-related control information (at [0356]), and further teaches that a CP zone refers to a region where the UE can transmit UL data directly without scheduling of resource allocation from the eNB with respect to transmission of uplink data of the UE ([0325]), and that The CP zone can be used primarily for the UE to transmit UL data requiring low latency ([0326]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s teaching of CP zone related control information to carry non-orthogonal multiple access parameters such as an indication associated with a demodulation reference signal port, a multiple access signature, and/or an interleaver as a part of making a working system. Note also that non-orthogonal multiple access (NOMA) is one of the technologies that makes the basis for the system taught by Lee. See [0004] and [0057]. 
Regarding claim 10, Lee fails to teach that when no timing advance information is available, transmit the small data in an asynchronous mode while remaining in the RRC-IDLE state. Transmitting data in an asynchronous mode is well known technique. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s teaching to incorporate the well known technique of asynchronous mode transmission in implementing the uplink data transmission method. 
Regarding claim 11, Lee further teaches transmitting a demodulation reference signal at a front of the configured grant PUSCH, the front defined with respect to time (see Fig. 22 and [0281]-[0282]).
Regarding claim 12, Lee further teaches transmitting a random access preamble that is multiplexed with the configured grant PUSCH (see [0267]).
Regarding claim 15, Lee further teaches that the broadcast information is broadcast in a remaining system information block (see [0359]-[0363]). 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Lee et al. PG Pub. (3) are cited for more teachings on using contention based PUSCH for transmitting uplink data without uplink resource allocation scheduling.
The Sha et al. PG Pub. teaches operation in a data transmission state in an idle mode using preconfigured dedicated resources. 
The Kim et al. PG Pub. and Pelletier et al. PG Pub. are cited for further references. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472